        Case 1:20-cr-00009-LPS Document 2-1 Filed 01/28/20 Page 1 of 2 PageID #: 5
                                 DEFENDANT INFORMATION. SHEET
                                                                                         (1(10-09-(
TO: Clerk, U.S. District Court              Ix     I Felony - I        I C1~ss A Misdemeanor·
DEFENDANT:           Brian Mark Lemley, Jr.                             X        I Indictment             I Information
DOB (Year Only)         1986                COUNTY OF OFFENSE:                    New Castle

   OFFENSE(S) & CITATION(S):                                           MAXIMUM PENALTY:

Count I - Transporting Certain Aliens, in violation of      Maximum 5 years imprisonment, a fine of not more than
Title 8 U.S.C. § 1324(a)(l)(A)(ii)                         · $250,000, 3 years supervised release, $100 special
                                                             assessment
Count II - Harboring Certain Aliens, in violation of 8      Maximum 5 years imprisonment, a fine of not more than
U.S.C. 1324(a)(l)(A)(iii)                                    $250,000, 3 years supervised release, $100 special
                                                            assessment
Count ill - Aiding and Abetting an Alien in                 Maximum 10 years imprisonment, a fine not more than
Possession of Firearm and Ammunition, in violation           $250,000, 3 years supervised release, $100 special
of18 U.S.C. § 922(g)(5)(A) and 924(a)(2) and 18             assessment
U.S.C. § 2
Count N - Illegal Possession of a Machine Gun, in          Maximum 10 years imprisonment, a fine of not more
violation of 18 U.S.C. § 922(0)                            than $250,000, 3 years supervised release, $100 special
                                                           assessment
Count V - Possession of an Unregistered Machine            Maximum 10 years imprisonment, a fine of not more
Gun, in violation of 26 U.S.C. § 5861(d)                   than $10,000, 3 years supervised release, $100 special
                                                           assessment
Count VI- Destruction of Records or Tangible               Maximum 20 years imprisonment, a fine of not more
Object in Federal Investigations, in violation of 18       than $250,000, 3 years supervised release, $100 special
u.s.c. § 1519                                              assessment

                                               INSTRUCTIONS
       I Order to Produce for Arraignment on:                                                             at 1:00 p.m.

       I Issue Arrest Warrant upon signing of Order
      I Issue Summons for Initial Appearance on:                            at

       I Interpreter Needed                        Language

                                      DEFENDANT INFORMATION

Defendant's Address:      Incarcerated with U.S. Attorney's Office in Maryland

                                  County:                          State:                         Zip:

Date of Arrest:      1/16/2020                Date of 1st Appearance in this District

Bail Set:                          Date Made:                          Remains in Federal Custody     IX



                  JAN 2 8 2020                                         Jamie M. McCall
                                                                       Assistant United States Attorney
        Case 1:20-cr-00009-LPS
                .·.·. ;:       Document 2-1 Filed 01/28/20 Page 2 of 2 PageID #: 6
                                 DEFENDANT INFORMATION SHEET

TO: Clerk, U.S. District Court                I   X    I Felony            I Class A Misdemeanor
DEFENDANT:           Patrik Jordan Mathews                                  X        I Indictment             I Information
DOB (Year Only)         1992                  COUNTY OF OFFENSE:                      New Castle


   OFFENSE{S) & CITATION{S):                                               MAXIMUM PENALTY:

Count III -Alien in Possession of Firearm and                  Maximum 10 years imprisonment, a fine not more than
Ammunition, in violation of 18 U.S.C. §                        $250,000, 3 years supervised release, $100 special
922(g)(5)(A) and 924(a)(2)                                     assessment
Count IV - Illegal Possession of a Machine Gun, in             Maximum 10 years imprisonment, a fine of not more
violation of 18 U.S.C. § 922(0)                                than $250,000, 3 years supervised release, $100 special
                                                               assessment
Count V - Possession of an Unregistered Machine                Maximum 10 years imprisonment, a fine of not more
Gun, in violation of 18 U.S.C. § 5861(d)                       than $10,000, 3 years supervised release, $100 special
                                                               assessment
Count VI-Destruction of Records or Tangible                    Maximum 20 years imprisonment, a fine of not more
Object in Federal Investigations, in violation of 18           than $250,000, 3 years supervised release, $100 special
U.S.C. § 1519                                                  assessment




                                                   INSTRUCTIONS

       I Order to Produce for Arraignment on:                                                                 at 1:00 p.m.

       I Issue Arrest Warrant upon signing of Order
      I Issue Summons for Initial Appearance on:                                at

       I Interpreter Needed                            Language


                                      DEFENDANT INFORMATION

Defendant's Address:      Incarcerated with U.S. Attorney's Office in Maryland

                                    County:                            State:                         Zip:

Date of Arrest:      01/26/2020                   Date of 1st Appearance in this District

Bail Set:                           Date Made:                             Remains in Federal Custody     IX


                          f IL.ED

                                                                           Jamie M. McCall
                     JAN 2 8 2020                                          Assistant United States Attorney
